Title: To John Adams from François Adriaan van der Kemp, 31 October 1786
From: Van der Kemp, François Adriaan
To: Adams, John


     
      Monseigneur!
      Leyde Le 31 Oct. 86.
     
     L’accueil, dont vous m’avez honorés pendant votre Sejour dans cette Republique et les marqúes d’estime et d’amitie, avec lesquelles vous m’aves daigné de favoriser, m’ont animé, d’interrompre vos occupations Serieuses, et d’implorer en vous les secours d’un ami, qui je hesiterai de vous communique en qualite d’Ambassadeur, n’etant point accoutumé, de faire la cour aux gens en place, et ne Souhaitant jamais de briguer leurs faveurs.
     L’etat de cette Republique, comparé avec celle des Etats Unis, m’ont fait Souhaiter depuis Quatre ans de changer d’habitation, et la persuaion d’etre dans l’impossibilite de me Soutenir dans l’amerique Sans aucun biens a empeché l’execution, quoique cet empechement n’auroit point retardé ma retraite, Sitout que le coup fatal Seroit porté a la liberté ou par le Stadhouder, ou par les Aristocrates.
     A present ma fortune est un peu amelioré, et l’esperance, que celle Suffiroit en amerique et pour nourrir une Epouse et deux enfans et pour procurer aux derniers un etablissement convenable, j’ai taché de me procurer des informations—Sur les maniere et les moyens de vivre—principalement en New-hampshire et New-york. Je Souhaiterois de vivre dans la campagne— Sachant, que la vie champetre nourrit avec plus d’aisance au plus grand nombre que Le villes. On m’informe que le climat “de ces deux Provinces est plus heureux, qu’icÿ; le degrees de froid moindres, dans l’hiver, dans l’ete plus de chaleur, et en tout cas que the weather is not so variable as in Holland through the different Seasons— que 6 or 800 florins Suffiroit pour faire Subsister une famille dans les PLEASANT countrÿ parts of New-hampshire or New-York State—[”]
     Sont ces Rapports vraÿs—Sont ce contrées plaisantes—fertiles? Pourrois-je Subsister avec aisance (ease, dignity and in reputation) dans le New-york—or New-hampshire—aÿant 16000 a 17000 florins?
     Pourois-je esperer avec cette Somme—de pourvoir a la Subsistance de Ma Famille d’une maniere aisee—et laisser a mes enfans un patrimoine, dont ils pourroient Subsister?
     
     Ayez la bonté d’eclaircir mes doutes—rends moi un detail, ample asses pour persuader une respectable Epouse de quitter cet Sejour dans l’esperance de vivre heureux dans un pays libre, et d’ameliorer le Sort de Ses enfants, un detail de ce qui est necessaire a Savoir pour nous determiner. je le compterai toujours pour un bienfait, Monseigneur! et en ce cas Je ne hesterai point, en partant pour ces paÿs, de vous demander des recommandations. Procuré moi, [Situ?], que vos travails ministerielles le permettent, une reponse; a cause, qu’aÿant reçu une, Selon mes desirs, aÿant persuadé mon epouse, je ferois tous mes devoirs de me defaire des mes biens immobiles—meublements—Bibliotheque—pour une partie—afin de pouvoir m’embarquer en May or Juin de 1787. Je l’attend, je desire cet moment avec impatience.
     Les choses ne prennent point icÿ une bonne tour—quoique les aveugles instruments de l’Aristocratie, et une Bourgeoisie dupé crie triomphe—et certains personnes en place—chez vous connus—croyent le pouvoir du Stadhouder assez abattu, pour oser miner Sourdement, jusqu’icÿ, l’esperance de retablir une influence juste du peuple dans le gouvernement—et ils Sont Si aveugles, de ne voir point qu’eux memes Seront les dupes. Mons. le Stadh. et Son parti Se tiennent fermes, ceux d’Hollande tachent de conserver ce qu’ils ont escroques a lui, au moyen de l’appaiser par la conservation de Son influence dans la gueldre et autres provinces, et a cet fin ils cajolent Sous main les deux premiers Membres des Etats d’Utrecht, et jouent de tems en tems de mauvais tours aux villes de Utrecht et Wyek. Nous avons bien arrangé deja tous nos affaires domestiques dans ces deux villes—mais a quoi Sert-il Si non pour endormir; parceque nous restons dans le meme peril, tandis que les griefs Provenciaux ne Sont point redressées, et que les troupes, qui nous contraignent de vieller nuits et jour, restent cantonnés dans le plat paÿs—
     j’ai de raisons a craindre, que deux cours connues, asses intressés dans nos affaires, Se Sont arrangés a l’amiable—pour etre—dans un certain moment les medeateurs!! peut-etre qu’une proposition d’Amsterdam, pour appaiser tous ces troubles, et un certain plan d’assopiation et mediation: doivent crëer cet moment fatal—alors le pouvoir aristocrate que Seroi etablie—pour quelques ans! le Stadhouder regnera avec Ses esclaves Sur un ton moderé—les amis du peuple Seront peut-etre les victimes, Si on ne le dedaigne pas asses pour Se [servir?] d’eux, et Guillaume V ou plutost Madame Roÿale—

qui a tonjours bien fait! atteindra dans plus d’années cet Sommet, que Guill. IV. etant S[tadhou]der de Gueldre avoit en vue, et auroit atteint [S’il a]voit voulu, ou, S’il avoit osé—
     jecrira[is dava]ntage, Si je ne craignais d’abuser de votre tems precieux. jaurais ecris en Anglais, Si je n’avois point le malheur de m’exprimer encore plus fautif, et pour cela Seul je vous demande excuse. je me recommende, Monseigneur! et Suis avec le plus profond respect / Monseigneur / Votre plus devoué / et plus obeissant Serviteur
     
      Fr Ad[r van de]r Kemp
     
     
      P.S. S’il me reussit de pouvoir vivre honnetement avec un capital de 16000 des autres familles Suivront mes traces—cet espoir est un motif pour engager ma chere Epouse!
     
     
     TRANSLATION
     
      My lord!
      Leiden, 31 October 1786
     
     The reception, with which you have honored me during your stay in this republic and the tokens of esteem and friendship with which you have deigned to grace me have motivated me to interrupt your important business, and to implore your help on behalf of a friend whom I would hesitate to introduce in the quality of ambassador, being unacquainted with the courting of high-ranking individuals, and never wishing to solicit their favors.
     It has been four years that the state of this republic, compared to that of the United States, has caused me to wish to move, and the conviction of being unable to support myself in America without any possessions has impeded its fulfillment, though this impediment would not have delayed my retreat the moment the fatal blow were to have fallen upon liberty, either by the stadholder or by the aristocrats.
     My fortune has improved a little now, and with it, the hope that it would suffice in America to nourish a wife and two children and to procure for these last a suitable position. I have tried to procure some information on the manner and means of living, principally in New Hampshire and New York. I would like to live in the countryside, knowing that rural life provides more ease to a greater number than the cities. I am told that the climate “of the two states is more fortunate than here, the temperatures not so low in winter, in the summer more heat, and in any case that the weather is not so variable as in Holland throughout the different seasons—that 600 or 800 florins would suffice to sustain a family in the PLEASANT country parts of New Hampshire or New York state.[”]
     Are these reports true, are these lands pleasant and fertile? Could I subsist in comfort (ease, dignity, and in reputation) in New York or New Hampshire, having from 16,000 to 17,000 florins?
     
     With this sum, could I hope to provide a subsistence for my family in an easy manner and leave a heritage to my children with which they might survive?
     Have the goodness to clarify my doubts, send me a description, as ample as possible to persuade a respectable spouse to leave our abode in the hopes of living happily in a free country and to better the fortunes of our children, a description of what is necessary to know for us to make up our minds. I will always count it as a blessing, sir! And in that case, I do not hesitate, in leaving for this country, to request your recommendations. Provide me, your ministerial duties permitting, a response; because, having received one according to my desires and having persuaded my wife, I will do everything I can to cast off my property—furniture, library—in part, in order to be able to embark in May or June of 1787. I await. I desire that moment with impatience.
     Things here are not taking a turn for the better, though the blind instruments of the aristocracy and a duped bourgeoisie are crying victory, and certain high-ranking people—known to you—believe the power of the stadholder to be sufficiently beaten to dare to surreptitiously undermine, thus far, the hope of reestablishing a just influence of the people in the government, and they are so blind that they do not see it is they who will be duped. My lord, the stadholder and his party are holding fast, those of Holland are trying to preserve what they have swindled from him, by means of appeasement with the conservation of his influence in the Gelderland and other provinces, and to this end they secretly cajole the two first members of the States of Utrecht, and play tricks from time to time on the cities of Utrecht and Wyck. We have already arranged all of our domestic affairs in those two cities, but what does that serve other than to slumber? Because we remain in the same peril, while provincial griefs have not been redressed and our troops, who night and day force us to lie awake, remain billeted in the lowlands.
     I have reasons to fear that two known courts, rather interested in our affairs, have kindly arranged themselves to be, in a little while, the mediators! Perhaps a proposition from Amsterdam to appease all of these troubles, and a certain plan of association and mediation will bring about this fatal moment: then the aristocratic power will be established for several years! The stadholder will reign moderately with his slaves, and the friends of the people will perhaps be the victims, if the people are indeed condescended to be taken advantage of, and William V or rather Madame Royal, who always did so well! shall reach in a few more years that summit which William IV, being stadholder of Gelderland, had in his sights, and which he would have reached if he had wished to, or if he had dared.
     I would write more if I did not fear abusing your precious time. I would have written in English if I did not have the misfortune of expressing myself still worse, and for that alone I beg your pardon. I refer myself to you, sir, and am with the most profound respect, sir, your most devoted and most obedient servant
     
      Fr Ad[r van de]r Kemp
     
     
     
      P.S. If I am able to live honestly with a capital of 16,000, then other families will follow my lead—this hope is a means of persuading my dear spouse!
     
    